ACCEPTED
                                                                                                        06-14-00110-CR
                                                                                             SIXTH COURT OF APPEALS
                                                                                                   TEXARKANA, TEXAS
                                                                                                   6/25/2015 6:12:07 PM
                                                                                                       DEBBIE AUTREY
                                                                                                                 CLERK

                                      NO. 06-14-00110-CR

 CODY LANG THOMAS                              §       IN THE
                                                                                      FILED IN
                                               §                               6th COURT OF APPEALS
 v                                             §       6th COURT                 TEXARKANA, TEXAS
                                               §                               6/25/2015 6:12:07 PM
 STATE OF TEXAS                                §       OF APPEALS                  DEBBIE AUTREY
                                                                                       Clerk

     APPELLEE’S 2ND MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes The State of Texas, Appellee in the above styled and numbered cause, and

moves this Court to grant an extension of time to file Appellee’s brief, pursuant to Rule 38.6 of the

Texas Rules of Appellate Procedure, and for good cause shows the following:

       1.      This case is on appeal from the 8th Judicial District Court of Hopkins County, Texas.

       2.      The case below was styled the STATE OF TEXAS vs. CODY LANG THOMAS and

numbered as 1423904.

       3.      The Appellant was convicted and sentenced by the judge to 20 years in the

penitentiary after pleading guilty and going “open” to the court for punishment.

       4.      The Appellee’s brief was due on June 26, 2015. Appellee requests an extension time

of approximately thirty (30) days from the present date, i.e. July 27, 2015.

       6.      One previous extension to file the brief has been received by Appellee in this cause.

       7.      Appellee requests a thirty (30) day extension due to the following:

               i. Appellee’s attorney was heavily preparing for a murder trial beginning on June 8,
               2015 in the 8th Judicial District Court entitled State of Texas v. Roy Dean Duffey,
               which is a retrial of a murder occurring in 2011. The previous conviction was
               reversed and remanded by this Court. This took much time and attention to both
               prepare and try.
               ii. Appellee’s attorney agrees with the main points in Appellant’s brief. However,
               Appellee’s attorney believes that there is a question as to where the trial court
               resumes action. While Appellant asserts that the case should be remanded for a new
               sentencing hearing, the possibility exists that the case should be remanded for a new
               trial entirely. If Appellant was improperly admonished on a second degree felony
               when, in actuality, he should have been admonished on a state jail or third degree
               felony, this could raise an issue as to whether the plea was truly voluntary. In
               looking at this issue, the courts have discussed whether the trial courts have been in
               “substantial compliance” with admonishing the defendant. However, each of these
               cases are very fact specific. Some involve pleas of guilty to the jury, while some are
               pleas to the court.

               iii. Appellee’s attorney will be out of the office on a family vacation the week of
               June 29th and back in the office on July 6th. While the full 30 days should not be
               necessary, Appellee’s attorney would appreciate a small window of time upon his
               return to research and thoroughly brief the issue discussed above.


       WHEREFORE, PREMISES CONSIDERED, Appellee prays that this Court grant this

Appellee’s 2nd Motion to Extend Time to File Appellee’s Brief, and for such other and further relief

as the Court may deem appropriate.

                                              Respectfully submitted,

                                              By:        //s// Will Ramsay
                                                    Will Ramsay
                                                    8th Judicial District Attorney
                                                    State Bar No. 24039129
                                                    P.O. Box 882
                                                    110 Main Street
                                                    Sulphur Springs, TX 75482
                                                    Ph: (903) 885-0640
                                                    Fax: (903) 885-0641
                                                    wramsay@hopkinscountytx.org
                                                    Attorney for Appellee

                                  CERTIFICATE OF SERVICE

	    I hereby certify that a copy of the above and foregoing APPELLEE’S 2ND MOTION
TO EXTEND TIME TO FILE APPELLEE’S BRIEF was delivered via email to Martin
Braddy, Attorney for Appellant, on June 26, 2015.

                                   //s//Will Ramsay
                              WILL RAMSAY—Attorney for the Appellee